                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

REBECCA HEICHEL,                                              CIVIL ACTION
              Plaintiff,

               v.

MARRIOTT HOTEL SERVICES, INC.,                                NO. 18-1981
MARRIOTT INTERNATIONAL, INC.,
HENSEL PHELPS CONSTRUCTION CO.,
COOPER CARRY, INC.,
               Defendants.


                                  MEMORANDUM OPINION

        Plaintiff Rebecca I leichel brings this negligence action against Deferr

Services, Inc., Marriott International, Inc., Hensel Phelps Construction Co., and Cooper Carry,

Inc., for injuries stemming from a slip and fall at a Washington, D.C. hotel. Defendants now

move to determine choice oflaw for this action: they assert that the law of Washington, D.C.

should govern all substantive issues. Plaintiff opposes, arguing that Pennsylvania law controls.

For the reasons that follow, Defendants' motion shall be granted.

   I.      BACKGROUND

        On September 2, 2017, Mikayla Miller, then 13 years old, slipped and fell in the lobby    ol
the Marriott Marquis Hotel in Washington, D.C., where she was a guest. That day, it had rained.

Plaintiff asserts that the marble floor was slick, and that there were no mats or signs to abate or

advise of the slippery conditions. After the fall, Miller experienced medical difficulties,

including back pain and post-concussive symptoms. Miller's mother, Plaintiff Heichel, brings

this suit as Miller's parent and natural guardian. Both Miller and Heichel are residents of

Pennsylvania. Defendants manage and maintain the hotel. None are incorporated in

Washington, D.C., nor maintain a principal place of business there.
.
        II.       DISCUSSION

              "[A] federal court sitting in diversity [must] apply the choice-of-law rules of the forum

    state, which is Pennsylvania in this case." Pac. Employers Ins. Co. v. Glob. Reinsurance Corp.

    ofAm., 693 F.3d 417,432 (3d Cir. 2012). Pennsylvania has adopted a "flexible approach to

    choice of law" that requires "evaluating qualitatively" the relationship each forum has to the

    controversy. Griffith v. United Air Lines, Inc., 203 A.2d 796, 806 (Pa. 1964).

              In Pennsylvania, "the first part of the choice of law inquiry is best understood as
                                                                                                    \
    determining if there is an actual or real conflict between the potentially applicabl~ laws."
                                                                                            \

    Hammersmith v. TIG Ins. Co., 480 F.3d 220, 230 (3d Cir. 2007) (emphasis in original); see also

    Budtel Assocs., LP v. Cont'/ Cas. Co., 915 A.2d 640,645 (Pa. Super. 2006). The parties agree

    that there is an actual conflict between the laws of Washington, D.C. and Pennsylvania: in

    Washington, D.C., a plaintiffs contributory negligence generally bars recovery, see Fisher v.

    Latney, 146 A.3d 88, 93 (D.C. 2016); in Pennsylvania, under the state's comparative negligence        1

                                                                                                          '
    rule, "contributory negligence shall not bar a recovery by the plaintiff ... where such negligence

    was not greater than the causal negligence of the defendant or defendants," 42 Pa. C.S.A.

    § 7102 (a). The laws of Washington, D.C. and Pennsylvania further differ in the calculation of        1


    damages. Compare Calva-Cerqueira v. United States, 281 F. Supp. 2d 279,296 (D.D.C. 2003)

    (analyzing District of Columbia law to "discount to present value lump-sum damages awards

    intended to compensate for future medical costs or future lost wages"); with Helpin v. Trustees of

    Univ. of Pa., 10 A.3d 267, 272-77 (2010) (discussing and reaffirming Pennsylvania's "total

    offset method" for calculating lump sum awards based on lost future income).

              Since there is an actual conflict, the next step is to determine whether there is a "true

    conflict," meaning that "both states' interests would be harmed by the application of the other



                                                        2
        ..
.
    state's law." Specialty Surfaces Int'/, Inc. v. Cont 'l Cas. Co., 609 F.3d 223,230 (3d Cir. 2010);

    see also Stange v. Janssen Pharm., Inc., 179 A.3d 45, 65 (Pa. Super. 2018) (''A true conflict

    occurs where an analysis of the policies underlying each of the conflicting laws reveals that, in

    each case, application of the respective state's law would further its corresponding policy.").

    Here, there is a "true conflict" because "Pennsylvania has an important interest in protecting its

    citizens against tortious conduct," while Washington, D.C. maintains an interest in generally

    "protect[ing] defendants from tort claims if the plaintiff is found to be negligent to any degree."

    Marks v. Redner's Warehouse Markets, 136 A.3d 984,989 (Pa. Super. 2016).

             If a true conflict exists, courts must determine which jurisdiction has the "most

    significant relationship to the parties and the occurrence." Stange, 179 A.3d at 66. In weighing

    these considerations, Pennsylvania courts look to the Restatement (Second) of Conflicts. See id. ;

    at 65; see also State Auto Prop. & Cas. Ins. Co. v. Moser, 2018 WL 2093596, at *3 (Pa. Super.

    2018). Plaintiff is a resident of Pennsylvania, while none of the Defendants are residents of

    either Washington, D.C. or Pennsylvania. However, the incident itself occurred in Washington,!

    D.C., and Pennsylvania courts generally follow the lead of the Restatement (Second), which
                                                                                                          I

    "favors the application of the law of the state where the injury occurred." State Auto, 2018 WL !
                                                                                                          I

    2093596, at *3 (citing Restatement (Second) of Conflict of Laws§ 146 (1983)). Further, the

    incident occurred at a hotel, and, as Pennsylvania courts have noted, "[a] hotel owner relies on

    the laws of the state in which the hotel is located to determine the standard of conduct required of

    him." Levin by Levin v. Desert Palace Inc., 465 A.2d 1019, 1021 (Pa. Super. 1983). The

    maintenance of the hotel is at the center of this dispute, and "the use of and condition of

    property," are "traditionally matters oflocal control." Shuder v. McDonald's Corp., 859 F.2d

    266, 272 (3d Cir. 1988). More broadly, Washington, D.C. "has an interest in regulating the



                                                      3
conduct of, and prescribing the liability of, businesses operating within its borders." Marks, 136

A.3d at 989-90. Accordingly, weighing these considerations together, Washington, D.C. has the

most significant relationship to this case, and thus its substantive law should govern.

       Plaintiffs arguments to the contrary are unavailing. Plaintiff asserts that there is no "true

conflict" here-but only a so-called "false conflict"-because Washington, D.C. has no interest

that could be affected by this case. Plaintiff points out that she was only temporarily in

Washington, D.C., that no Defendant is a resident of Washington, D.C., and that certain of

Defendants operate hotels throughout the country. For support, plaintiff relies on Griffith v.

United Air Lines Inc., 203 A.2d 796, and Carter v. Nat'/ R.R. Passenger Corp., 413 F. Supp.2d

495 (E.D. Pa. 2005). Griffith was a tort suit stemming from an airplane crash in Colorado; the

Pennsylvania Supreme Court found that Colorado did not have a sufficient interest in the case      fo:
                                                                                                     !
                                                                                                     '
its substantive law to govern, largely because "the site of the accident was purely fortuitous."

203 A.2d at 806. Carter pertained to an injury sustained while disembarking a train in

Maryland; the district court found that Amtrak-a government-incorporated company that

operates throughout the east coast-had no significant relationship to Maryland, and that

Maryland had no "interesting in limiting Amtrak's liability to protect the state's business

climate." 413 F. Supp.2d at 500.

       Here, the considerations animating Griffith and Carter are largely inapt. Miller's

presence in Washington, D.C., was intentional, rather than fortuitous, since she planned a trip to

Washington, D.C. and was a guest of the hotel. Further, her stay was at least overnight, and thus

the contact between the plaintiff, the hotel, and the forum was more significant than in either

Griffith or Carter. And, as the Third Circuit has explained in discussing Griffith, there is a

difference in kind between an accident occurring on a "moving instrumentality," as in Griffith or



                                                 4
.
    Carter, and one arising from "the use of and condition of property," which is "traditionally [a]

    matter[] oflocal control." Shuder, 859 F.2d at 272. Finally, unlike in Carter, Washington, D.C.

    plainly has an interest in regulating the liabilities of its hotels, since the hospitality industry is an

    important component of the business climate. Indeed, on Plaintiffs theory, hotels may well risk

    becoming subject to the substantive law of the home state of each of its guests-an outcome that

    Pennsylvania courts have rejected. See Levin, 465 A.2d at 1021 ("A hotel owner relies on the

    laws of the state in which the hotel is located to determine the standard of conduct required of

    him. It could not be expected that a hotel should comply with the laws of all the states of which

    its guests are citizens."). Accordingly, Griffith and Carter do not require that Pennsylvania law

    apply here.

            For the reasons given, Defendants' motion to determine choice oflaw shall be granted,
                                                                         ....   '
    and the law of Washington, D.C. shall govern this action.

            An appropriate order follows.                                                               ,   . J




    January 24, 2019,

                       \

                                                             WENDY BEETLESTONE, J.




                                                        5
